Citation Nr: 0841274	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-37 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for cellulitis.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  A June 2004 
rating decision, in pertinent part, denied service connection 
for bilateral tinnitus.  A November 2004 rating decision, in 
pertinent part, confirmed and continued this denial and 
denied entitlement to service connection for cellulitis.  

The issue of entitlement to service connection for cellulitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent evidence demonstrates that the veteran's 
tinnitus is connected to his service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Analysis

The veteran, who is already service-connected for bilateral 
hearing loss, alleges that he incurred bilateral tinnitus due 
to his service.  He indicates that he was exposed to 
extremely loud noises while in the military as he worked in 
an engine room as a boiler/fireman.  He indicated the noise 
was often painful, and he was not provided any hearing 
protection.  He states that after a work shift he was unable 
to hear for several hours, and the ringing in his ears has 
not stopped since he left service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service personnel records indicate the veteran completed a 
fireman training course while in service.  

Service medical records from March 1966 indicate that the 
veteran worked in an engine room aboard ship.  

The veteran underwent a VA examination in June 2008 for 
bilateral hearing loss.  After reviewing the claims file, the 
examining doctor indicated that the veteran had military 
noise exposure in an engine room and generator room.  At that 
time the doctor noted the veteran had no history of tinnitus, 
but he concluded the veteran had sensorinerual hearing loss 
in part most likely caused by or a result of occupational 
noise exposure while the veteran was on active military 
service.  

Notwithstanding the absence of a diagnosis of tinnitus, the 
veteran is competent to state that he hears a high-pitched 
tone in his ears, there is no reason shown to doubt his 
credibility and there is no evidence to the contrary.  See 
Espirtu v. Derwinski, 2 Vet. App. 492 (1992).

Because there is no diagnosis of tinnitus, there is no 
medical opinion of record linking the veteran's tinnitus to 
service.  However, the veteran stated he has experienced 
tinnitus symptoms since his service ended and there is no way 
to objectively diagnose tinnitus.  

The veteran's competent assertions of tinnitus symptoms since 
service, the evidence of in-service occupational noise 
exposure in the engine room, and the fact that service 
connection has already been granted for hearing loss as a 
result of acoustic trauma, is enough to resolve any doubt in 
the veteran's favor.  

Accordingly, entitlement to service connection for tinnitus 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. At 57-58.  

ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.


REMAND

The veteran alleges that he suffers from cellulitis that he 
incurred in service.  

Service medical records indicate that in July 1965 the 
veteran suffered from an infected left foot for four days.  
The examiner indicated the foot appeared swollen and tender.  
Thinking the condition was athlete's foot, it was soaked.  As 
a result, the condition became worse and exhibited tenderness 
along with the lower leg and in the lower inguinal area.  The 
examiner diagnosed the veteran with cellulitis.   

In October 2001 the veteran was seen at a VA center for a red 
right lower extremity.  The right leg had tender nodes 
inguinal.  The doctor noted the veteran had no cats or other 
animals in the house and there was no evidence of cuts beyond 
a few bug bites.  The doctor diagnosed the veteran with 
cellulitis of the right lower extremity.  

Although the veteran has a history of cellulitis in service 
and post-service, this condition has never been linked to any 
in service event.  An examination should be provided to 
determine whether the veteran's cellulitis is related to any 
in service event.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine whether the 
veteran's cellulitis is at least as likely 
as not related to any event in service.  
The claim file, including this Remand, 
must be considered in conjunction with the 
examination.




2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re- 
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


